Retirement Agreement and Release for Robert Zimmerman
This Retirement Agreement and Release ("Agreement") is entered into between
Robert Zimmerman ("Bob," "I" or "Employee") and Walgreen Co., its parents,
subsidiaries, affiliated companies, predecessors, successors and assigns
("Walgreens" or the "Company"), describing the application of certain
compensation, benefits, and other terms and conditions  in connection with Bob's
retirement from the Company.  The parties agree as follows:
1.    Retirement Date.  The parties agree that Employee shall retire from
employment with the Company effective April 28, 2014 (the "Retirement Date").
2.    Parties.  In consideration of and subject to the performance by Walgreens
of its obligations under the Walgreen Co. Executive Severance and Change in
Control Plan effective as of January 1, 2013, as amended from time to time
before the date hereof (the "Plan"), Employee  hereby releases and forever
discharges as of the date hereof the Company and its respective affiliates,
subsidiaries and direct or indirect parent entities and all present, former and
future shareholders, directors, officers, agents, representatives, employees,
successors and assigns of the Company and/or its respective affiliates,
subsidiaries and direct or indirect parent entities (collectively, the "Released
Parties") to the extent provided below (this "General Release").  The Released
Parties are intended to be third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder.  Terms used herein but not otherwise defined shall have the meanings
given to them in the Plan.
3.    Consideration.
(a)        In exchange for Employee's obligations to Walgreens under this
Agreement, including the Release and Waiver, Walgreens agrees to provide
Employee the payments and benefits set forth in the attached Exhibit A.  Among
the benefits listed in Exhibit A, and in recognition of Bob's service and
dedication to Walgreens, Bob will receive one year of base salary plus target
bonus following his Retirement Date, according to the terms of the Plan.
(b)        I understand that any payments or benefits paid or granted to me
under Section 4.01 or 5.02 of the Plan (other than the Accrued Obligations)
represent, in part, consideration for signing this General Release and are not
salary, wages or benefits to which I was already entitled.  I understand and
agree that I will not receive certain of the payments and benefits specified in
the Plan unless I execute this General Release and do not revoke this General
Release within the time period permitted hereafter.  Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its Affiliates.
(c)        To the extent I am eligible for a Pro-rata Annual Incentive under
Section 4.01(a)(ii) of the Plan for the fiscal year in which my termination of
employment occurs, and to the extent the underlying Company incentive program
provides for discretionary incentive payout adjustments based on individual
performance, I understand and acknowledge that the calculation of my Pro-rata
Annual Incentive may include an individual performance adjustment, which will be
determined after the end of the fiscal year by former manager and/or divisional
leadership based on governing guidelines under the applicable incentive program.
4.    General Release.  Except as provided in paragraphs 6, 11, and 13 below and
except for the provisions of the Plan which expressly survive my retirement with
the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter‑claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys' fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company, including, but not limited to, any
allegation, claim or violation, arising under:  Title VII of the Civil Rights
Act of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990, as amended; the Family and Medical Leave Act of 1993;
the Worker Adjustment Retraining and Notification Act; the Employee Retirement
Income Security Act of 1974; any applicable Executive Order Programs; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys' fees incurred in these matters (all of the foregoing collectively
referred to herein as the "Claims").
5.        No Assignment of Claims.  I represent that I have made no assignment
or transfer of any right, claim, demand, cause of action, or other matter
covered by paragraph 4 above.
6.        Waiver of Rights.  I agree that I hereby waive all rights to sue or
obtain equitable, remedial or punitive relief from any or all Released Parties
of any kind whatsoever in respect of any Claim, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief. 
Notwithstanding the above, I further acknowledge that I am not waiving and am
not being required to waive any right that cannot be waived under law, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding (including but not limited to the Equal Employment
Opportunity Commission); provided, however, that I disclaim and waive any right
to share or participate in any monetary award resulting from the prosecution of
such charge or investigation or proceeding.  Additionally, I am not waiving (i)
any right to the Accrued Obligations or any severance benefits to which I am
entitled under the Plan, (ii) any claim relating to directors' and officers'
liability insurance coverage or any right of indemnification under the Company's
organizational documents or otherwise, (iii) my rights as an equity or security
holder in the Company or its Affiliates, (iv) my rights under any equity awards
that survive termination of employment; or (v) my rights under any retirement
plan that is "qualified" under Section 401(a) of the Internal Revenue Code of
1986.
7.        Class and Collective Action Waiver.  In signing this General Release,
I hereby agree not to bring or participate in any class or collective action
against the Company and/or the other Released Parties that asserts, in whole or
in part, any claims that arose before I signed this Agreement, whether or not
such claims (if brought by me individually) are released by this Agreement.
8.        Release Given Full Force and Effect.  In signing this General Release,
I acknowledge and intend that it shall be effective as a bar to each and every
one of the Claims hereinabove mentioned or implied.  I expressly consent that
this General Release shall be given full force and effect according to each and
all of its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state or local statute that expressly
limits the effectiveness of a general release of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied.  I acknowledge and agree that this waiver is
an essential and material term of this General Release and that without such
waiver I would not have become a Participant in the Plan.  I further agree that
in the event I should bring a Claim seeking damages against the Company, or in
the event I should seek to recover against the Company in any Claim brought by a
governmental agency on my behalf, this General Release shall serve as a complete
defense to such Claims to the maximum extent permitted by law.  I further agree
that I am not aware of any pending claim of the type described herein as of the
execution of this General Release.
9.        Non-Admissions.  I agree that neither this General Release, nor the
furnishing of the consideration for this General Release, shall be deemed or
construed at any time to be an admission by the Company, any Released Party or
myself of any improper or unlawful conduct.
10.        Confidentiality.  I agree that this General Release and the Plan are
confidential and agree not to disclose any information regarding the terms of
this General Release or the Plan, except to my immediate family and any tax,
legal or other counsel that I have consulted regarding the meaning or effect
hereof or to a successor employer respecting the terms of any restrictive
covenants to which I may be subject, or as required by law, and I will instruct
each of the foregoing not to further disclose the same to anyone.
In addition, I agree not to use or disclose any Confidential Information, as
defined below, to any person or entity other than the Company, either before or
after the Termination Date, without the Company's prior written consent. 
Confidential Information means information not generally known by the public
about processes, systems, products or services, including proposed products or
services, business information, pricing, sales, promotions, financial
performance, know-how, or trade secrets of the Company.
11.        Regulatory Disclosures.  Any non‑disclosure provision in this General
Release does not prohibit or restrict me (or my attorney) from responding to any
inquiry about this General Release or its underlying facts and circumstances by
the Securities and Exchange Commission (SEC), the Financial Industry Regulatory
Authority (FINRA), any other  regulatory organization or any governmental
entity.
12.        Knowledge of Potential Claims.  I represent that I am not aware of
any claim by me other than the claims that are released by this General
Release.  I acknowledge that I enter into this agreement despite understanding
that I may hereafter discover claims or facts in addition to or different than
those which I now know or believe to exist with respect to the subject matter of
the release set forth in paragraph 4 above and which, if known or suspected at
the time of entering into this General Release, may have materially affected
this General Release and my decision to enter into it.
13.        Non-Disparagement.  I agree that I will not make derogatory
statements, either written or oral, or otherwise disparage any Released Party or
Walgreens products or services, except as may be required by law.  Nor shall I
direct, arrange or encourage others to make any such derogatory or disparaging
statements on my behalf.
14.        Non-Solicitation.  I agree that for two years after my Retirement
Date for any reason, whether voluntary or involuntary:
(a)        I will not directly or indirectly, offer, provide or sell or
participate in offering, providing or selling, products or services competitive
with or similar to products or services offered by, developed by, designed by or
distributed by the Company to any person, company or entity which was a
customer, potential customer or referral source of the Company for such products
or services and with which I had direct contact or which I learned confidential
information regarding products or services at any time during the last two years
of my employment with the Company;
(b)        I will not directly or indirectly solicit or participate in
soliciting products or services competitive with or similar to products or
services offered by, developed by, designed by or distributed by the Company to
any person, company or entity which was a customer, potential customer or
referral source of the Company for such products or services and with which I
had direct contact or about which I learned confidential information regarding
such products or services at any time during the last two years of my employment
with the Company;
(c)        I will not, nor will I assist any third party to, directly or
indirectly (i) raid, hire, solicit, or attempt to persuade any employee of the
Company or any person who was an employee of the Company during the 6 months
preceding the termination of my employment with the Company,  who possesses or
had access to confidential information of the Company, to leave the employ of
the Company; (ii) interfere with the performance by any such persons of their
duties for the Company; or (iii) communicate with any such persons for the
purposes described in items (i) and (ii) in this paragraph.
15.        Return of Property.  I agree that, no later than the end of my
Consulting Services Agreement, I will have returned all Company property, and no
Company property has been retained by me, regardless of the form in which it was
acquired or held by me.
16.        Cooperation.  Subject to paragraphs 6 and 11 above, I agree at all
times to fully and completely cooperate with the Company and its agents and
representatives, without additional compensation, during and in connection with
all litigation, potential litigation, internal or external investigations, and
business matters in which the Company is involved or may become involved,
subject to reimbursement of reasonable travel expenses if travel is requested
and approved in advance by Walgreens.
17.        Repayment Upon Rehire.  I acknowledge that I am obligated to repay
all Plan benefits to the Company if I am rehired to a comparable position within
30 days of the Retirement Date.  If I am rehired more than 30 days after the
Retirement Date, I may keep Plan benefits equal to my weekly rate of pay
multiplied by the number of weeks between the Retirement Date and rehire date,
but must repay the remainder of Plan benefits to the Company.  I further
acknowledge that I am not eligible for rehire until I make the repayment
described herein.
18.        Consequences of Breach.  I agree that Plan benefits are conditioned
on my compliance with all of my commitments set forth in this Agreement.  In the
event of any breach of this Agreement by me, the Company shall be entitled
to discontinue and recover all Plan benefits otherwise payable to me, except for
$200 to be retained by me as consideration for enforcement of non-breached
provisions of the Agreement.  In addition, I acknowledge that Confidentiality
provisions of this Agreement are necessary to enable the Company to maintain its
competitive position and any actual or threatened breach of this covenant will
result in irreparable and continuing damage to the Company for which there will
be no adequate remedy at law.  In the event of any actual or threatened breach
of these covenants, the Company shall be entitled to injunctive relief,
including the right to a temporary restraining order, and other relief,
including damages, as may be proper along with the Company's attorney's fees and
court costs.  The foregoing stipulated damages and remedies of the Company are
in addition to, and not to the exclusion of, any other damages the Company may
be able to prove.
19.        No Future Waiver.  Notwithstanding anything in this General Release
to the contrary, this General Release shall not relinquish, diminish, or in any
way affect any rights or claims arising out of any breach by the Company or by
any Released Party of the Plan that occurs after the date hereof.  I further
agree that this General Release does not waive or release any rights or claims
that I may have, including under the Age Discrimination in Employment Act, which
arise after the date I execute this General Release.
20.        Governing Law and Severability.  Federal or state law within the
State of Illinois shall govern the validity, enforcement and interpretation of
this General Release notwithstanding any state's choice of law provisions to the
contrary.  In the event any portion of this General Release is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.
21.        Complete Agreement.  This Agreement constitutes the parties' entire
agreement and cancels, supersedes, and replaces any and all prior proposals,
understandings, and agreements (written, oral or implied) regarding all matters
addressed herein, except Employee shall continue to be bound by all obligations
set forth in any prior agreements, undertakings, waivers and assignments
involving confidential information, inventions, non‑competition,
non‑solicitation, non‑inducement, patents, copyrights, trademarks and other
intellectual property, and compliance with laws and policies, specifically
including but not limited to the Non‑Competition, Non‑Solicitation and
Confidentiality Agreement(s) executed by Employee in connection with one or more
Walgreens Restricted Stock Unit grants.  The terms of this Agreement may not be
altered or modified except by written agreement of Employee and the Company.  In
connection with this Agreement's acceptance and execution, neither Employee nor
the Company is relying on any representation or promise that is not expressly
stated in this Agreement.
22.        BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
(a)        I HAVE READ IT CAREFULLY; AND I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS
WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;
(b)        I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
(c)        THE COMPANY HAS ADVISED ME TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I
HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;
(d)        I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE
ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
21‑DAY PERIOD;
(e)        I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;
(f)        I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
(g)        I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.
23.        Counterparts and Facsimile Signatures.   This Agreement may be
executed in counterparts which, taken together, constitute a single, enforceable
instrument.
24.        Full Knowledge and Authority to Sign.  Other than as stated herein,
Employee and Walgreens attest that each of them has the authority to enter into
this Agreement (including the provisions set forth on Exhibit A hereto), that no
promise or inducement other than as stated herein has been offered for this
Agreement, that they are legally competent to execute this Agreement, and that
they accept the full responsibility therefor. Walgreens further acknowledges
that the individual set forth below has full corporate power and authority to
execute this Agreement on behalf of the Company and to bind the Company in all
respects.
Entered and Agreed to:


Dated:  March 26,
2014                                                                                    /s/ 
Robert Zimmerman
Robert Zimmerman


Walgreen Co.


Dated:  April 24,
2014                                                                                                  By:
/s/ Kathleen Wilson-Thompson
      Kathleen Wilson-Thompson
      Senior Vice President and CHRO

--------------------------------------------------------------------------------

Walgreen Co.
Confidential                                                                                                                              March
25, 2014



--------------------------------------------------------------------------------

Walgreen Co.
Confidential                                                                                                                              March
25, 2014
Summary of Estimated Benefits for Bob Zimmerman
This is a summary of your separation benefits for which you are eligible.
It is only for planning purposes and may change as more current records become
available.
Walgreen Co.
Confidential                                                                                                                              March
25, 2014
 
Last Day Worked (LDW)
4/28/2014
 
Hire Date
12/12/1977 (36 years)
Projected Termination Date *
9/3/2014
 
Age
62

 
Paid Time Off ("PTO")*
Your accrued unused PTO  and banked vacation hours will be paid to you in a lump
sum within four (4) weeks of your termination date.
Severance
$927,000.07 (equal to 1X salary plus target bonus, gross amount)
 
 
 
 
 
Fiscal 2014 Bonus
FY 2014 bonus, based on eligible earnings adjusted for individual and company
performance, to be paid in November 2014.
Stock Options
Options become vested three years after grant date.
 
 
 
 
 
 
 
Options awarded under the Executive Stock Option Plan:
 
 
 
 
 
 
Exercise vested options within 60 months following the Termination Date or prior
to expiration date, whichever is earlier.  Unvested options continue vesting for
a period of 60 months after the Termination Date.  These options must be
exercised between the vesting date and the end of the 60 month period following
the Termination Date.
 
Grant Date
Options Granted/ Outstanding
Grant Price
Status
Expiration Date
 
 
 
 
 
 
9/1/2005
8,633.00
$46.33
Vested
9/1/2015
 
 
 
 
 
 
 
4/12/2006
939
$43.00
Vested
4/12/2016
 
 
 
 
 
 
 
9/1/2006
16,629.00
$49.46
Vested
9/1/2016
 
 
 
 
 
 
 
9/1/2007
20,967.00
$45.07
Vested
9/1/2017
 
 
 
 
 
 
 
9/1/2008
18,158.00
$36.43
Vested
9/1/2018
 
 
 
 
 
 
 
9/1/2009
21,605.00
$34.04
Vested
5 yrs from Term Date
 
 
 
 
 
 
9/1/2010
24,535.00
$27.69
Vested
5 yrs from Term Date
 
 
 
 
 
 
1/13/2011
2,464.00
$41.64
Vested
5 yrs from Term Date
 
 
 
 
 
 
9/1/2011
22,851.00
$35.65
Vests 09/01/14
5 yrs from Term Date
 
 
 
 
 
 
11/1/2012
40,782.00
$35.50
Vests 11/01/15
5 yrs from Term Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Options awarded under the 2013 Omnibus Incentive Plan:
 
 
 
 
 
 
Unvested options will be deemed to have 1 year of additional service credit as
of the Termination Date.  Exercise vested options within 1 year following
Termination Date; remaining unvested forfeited.
 
Grant Date
 
 
 
 
 
 
Options Granted/ Outstanding
Grant Price
Status
 
11/1/2013
 
 
 
 
 
 
 
38,360
$60.52
Not vested/forfeit
 
 
 
 
 
 
 
 
 
 
 
 
 
Options may only be exercised during an open trading window.
 
 
 
 
 
 
Please refer to your Fidelity account (www.Fidelity.com) to view and/or exercise
your outstanding stock option awards.  Detailed terms and conditions for each
award can be found in the Grant Agreement under the "grant details" link
Restricted Stock Units
RSUs become vested and distributed in shares of Walgreen Co. stock after a
three-year vesting period.
 
 
RSUs granted under the Long-Term Performance Incentive Plan:
 
 
 
 
 
Unvested RSUs will be prorated based on the number of full months worked in the
vesting period.
 
 
Grant Date
 
 
 
 
 
 
RSUs Granted
Status
 
 
9/1/2011
 
 
 
 
 
 
 
6,035.58
Vests 9/1/2014
 
11/1/2012
 
 
 
 
 
 
 
7,793.09
Not vested (to be prorated)
 
 
 
 
 
 
 
 
 
 
 
 
 
RSUs granted under the 2013 Omnibus Incentive Plan:
 
 
 
 
 
 
Unvested RSUs vesting within 12 months of the Termination Date, will vest on the
Termination Date.  Remaining RSUs are forfeited.
 
Grant Date
 
 
 
 
 
 
RSUs Granted
Status
 
 
11/1/2013
 
 
 
 
 
 
 
6,508.37
Not vested/forfeit
 
 
 
 
 
 
 
 
 
 
 
 
 
Shares may only be sold during an open trading window.
 
 
 
 
 
Performance Shares
Performance shares become vested and distributed in shares of Walgreen Co. stock
after the completion of a three-year performance period.
 
Performance shares awarded under the Long-Term Performance Incentive Plan
 
 
 
 
Unvested performance shares will be prorated based on the number of full months
worked in the performance period and distributed based on actual company
performance after the completion of the performance period.
 
Grant Date
 
 
 
 
 
 
Contingent Award
Status
 
 
9/1/2011
 
 
 
 
 
 
 
(target) 7,790
Vests 9/1/2014
 
11/1/2012
 
 
 
 
 
 
 
(target) 12,316
Not vested (to be prorated)
 
 
 
 
 
 
 
 
 
 
 
 
 
Performance shares awarded under the 2013 Omnibus Incentive Plan
 
 
 
 
 
Unvested performance shares will be prorated based on the number of full months
worked in the performance period and distributed based on actual company
performance after the completion of the performance period.
 
Grant Date
 
 
 
 
 
 
Contingent Award
Status
 
 
11/1/2013
 
 
 
 
 
 
 
(target) 10,873
Not vested (to be prorated)
 
 
 
 
 
 
 
 
 
 
 
 
 
Shares may only be sold during an open trading window.
 
 
 
 
 
Profit Sharing Plan and Executive Deferred Profit Sharing Plan
Your options for your account balance are:
 
 
 
 
 
 
 
 
choose to have your account distributed to you in monthly or annual installments
or a single lump sum, or
 
 
leave your money in the Plan and defer payment (and taxes) to some later date,
but you must begin receiving payments when you reach age 70½, or
 
defer income tax, by rolling your Plan account balance into a new employer's
plan (if allowed) or an IRA.
 
 
You will receive information regarding the timing and form of payment of your
current balance in the Executive Deferred Profit Sharing plan
Deferred Compensation/ Capital Accumulation
Payments from Walgreen Co. Executive Deferred Compensation/Capital Accumulation
Plans will start based on the normal retirement distribution schedule.
Other Benefits
If you are currently enrolled in Walgreens 2014 medical (including prescription
drug), dental and/or vision insurance, your coverage will continue through the
last day of the month in which your employment is terminated.  Disability
insurance coverage ends on your last day worked. Reimbursement of premiums for
COBRA coverage with respect to medical (including prescription drug), dental
and/or vision insurance for up to 12 months after your active benefit coverage
has ended to the extent such premiums exceed the premiums payable for similar
coverage by active team members.
Retiree Medical & Prescription Drug Plan
Eligibility criteria for continued medical and prescription drug coverage for
retirees:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(i) Hire date prior to 12/31/2001; (ii) at least 25 years of continuous service;
(iii) be at least age 55; (iv) participant in Walgreens health plan; (v) retire
in good standing; and (vi) as of 1/1/2010, either (a) attained age 40 or (b)
attained age and years of service that total at least 50.
Company Paid Life Insurance
$5,000 of Company-paid life insurance continued until 65th birthday, if enrolled
in the Retiree Medical & Prescription Drug Plan
Retiree Walgreens Discount
Eligible
 
 
 
 
 
 
 
 
 
 
Other Benefits
·         Company-paid annual physical examination up to age 70
 
 
 
 
 
 
·         Continuation of preferred flight status within the United Airlines
Mileage Plus Program
Non-Compete
RSU non-compete agreement in effect
 
 
 
 
 
 

 
*Final Termination Date will be adjusted to reflect any PTO/vacation taken that
is not yet reflected in Walgreens systems.  Projected Termination Date assumes
no PTO was taken between January 1, 2014 and the Last Day Worked.